Citation Nr: 0332538	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a fractured right radius. 

2.  Entitlement to a compensable evaluation for residuals of 
shell fragment wound scars.  

3.  Entitlement to service connection for residuals of a back 
injury. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs






WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from October 1940 to September 
1945.  He served as a Flight Maintenance Gunner and Aerial 
Bombardier in Europe during World War II, and he was awarded 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183, the veteran should be notified of 
the evidence and information for which he is responsible and 
that which VA is responsible.  While veteran was furnished 
with a rating decision, a statement of the case, and a letter 
dated May 2001, it does not appear that the veteran was 
specifically informed of the VCAA.  According to the May 2001 
letter, the RO mentioned the veteran's claims for increased 
ratings for residual shell fragment wounds and residuals of a 
right arm fracture, but did not discuss the evidence 
necessary to prove the claims.  The RO did explain the 
evidence necessary to prove the veteran's claims for service 
connection for PTSD and a back disorder.  The Board no longer 
has authority to attempt to cure VCAA deficiencies.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, a remand in 
necessary to ensure compliance with the provisions of the 
VCAA, VA implementing regulations, and the Court's decision 
in Quartuccio.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant of the appropriate 
time to respond to a VCAA notice.  

During the pendency of this appeal, 38 C.F.R. § 4.118 for 
evaluating skin disorders was amended, but the new version 
has not been considered.  As a result, a determination has 
been made that additional development is necessary in the 
current appeal.  

The veteran maintains that he developed PTSD and injured his 
back as a result of his combat service.  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service. 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002).  The presumption afforded 
under 38 U.S.C.A. § 1154(b) deals only with the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required. See Brock 
v. Brown, 10 Vet. App. 155, 162 (1997); see also Wade v. 
West, 11 Vet. App. 302 (1998); Velez v. West, 11 Vet. App. 
148 (1998); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
Based on the veteran's reported combat experience, the Board 
finds that examinations are necessary to determine whether 
the veteran currently has a psychiatric and back disorder 
that are related to service.

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America, 345 F.3d 
1334; and any other applicable legal 
precedent are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran 
as to what evidence is needed 
to support his claims, which 
are listed on the title page of 
this action, what evidence VA 
will develop, and what evidence 
the veteran must furnish to 
warrant a favorable decision.  

?	Specifically, the RO should 
request the veteran to provide 
the names, addresses and 
approximate dates of treatment 
or evaluation for all VA and 
non-VA health care providers 
who have treated or evaluated 
him for PTSD, a back disorder, 
residual shell fragment scars, 
and residuals of his right arm 
fracture. When the requested 
information and any necessary 
authorization are received, the 
RO should obtain a copy of all 
indicated records.

2.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
then the RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine whether the 
veteran currently has a psychiatric 
disorder, including PTSD.  Please send 
the claims folder to the examiner for 
review.  Any necessary tests should be 
performed, and all clinical 
manifestations of the veteran's 
psychiatric disorder, including PTSD, 
should be reported in detail.  

?	The examiner should note that 
the service medical records 
indicate that in May 1945 the 
veteran was diagnosed with 
"Operational fatigue, 
moderately severe, manifested 
by nervousness, insomnia and 
depression", which was noted 
to be incurred in the line of 
duty.  The evidence of record 
shows that the veteran flew in 
combat missions in the European 
Theater during World War II as 
a Flight Maintenance Gunner and 
Aerial Bombardier, and he was 
awarded the Purple Heart Medal.  
The veteran maintains that he 
has PTSD as a result of these 
combat stressors.  The examiner 
is requested to review the 
service medical records, both 
those marked in a manila 
envelope in the back of the 
claims folder and those marked 
with white tabs on the right-
hand side of the claims folder.  
He or she is also requested to 
review the post service 
evidence, including that marked 
by yellow tabs on the right-
hand side of the claims folder.

?	The examiner is requested to 
confirm or rule out a diagnosis 
of a psychiatric disorder, 
including PTSD, under DSM IV 
criteria.  If a psychiatric 
disorder, including PTSD, is 
diagnosed the examiner should 
identify the elements 
supportin59g the diagnosis, to 
include the specific stressors 
documented in the veteran's 
service records.  If a 
psychiatric disorder, including 
PTSD, is not diagnosed, the 
examiner should explain why the 
veteran does not meet the 
criteria for this diagnosis.  
The Board is cognizant that the 
veteran appears to have 
dementia, which might mask 
psychiatric symptoms.  With 
respect to determining whether 
the veteran has PTSD or another 
psychiatric disorder, and with 
respect to whether any 
currently-shown psychiatric 
disorder is etiologically 
related to an incident of 
service, the examiner is 
requested to consider using the 
terms "likely," "unlikely," 
or "at least as likely as 
not."  The term "at least as 
likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against 
causation.

?	The psychiatric examiner should 
note that a VA registered nurse 
concluded in a June 2000 VA 
outpatient record that the 
veteran did not have PTSD or 
depression.  Also, a VA 
physician commented in a June 
2001 VA dermatologic/orthopedic 
examination report that the 
veteran appeared to have memory 
problems due to dementia.  The 
Board finds that the VA 
registered nurse and 
physician's assistant both 
indicated that the veteran's 
claims file was not available 
for review; therefore, they did 
not address the veteran's 
documented combat stressors.  
(These records are marked with 
yellow tabs on the right hand 
side of the claims file, unless 
the tabs have been removed.)

3.  The RO should arrange the veteran to 
be provided a VA dermatologic 
examination.  

?	The examiner is requested to 
determine the nature and extent 
of the veteran's service-
connected shell fragment wound 
scars.  
?	With regard to the service-
connected shell fragment wound 
scars, the examiner should 
comment on the size, degree of 
any pain, ulceration, and/or 
limitation of function of an 
affected part of each scar, 
taken individually. 
?	The examiner should be provided 
with the claims file and must 
review the entire claims file 
in conjunction with the 
examination.  

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the degree of 
severity of the service-connected 
fractured right radius residuals.  All 
tests and studies deemed appropriate 
should be performed and all clinical 
findings should be reported in detail.  

?	The examiner should describe 
any symptomatology due to the 
veteran's service-connected 
residuals of a fractured right 
radius. Any indicated studies, 
including an x-ray study and 
range of motion testing of the 
affected joint in degrees, 
should be performed.

?	In reporting the results of 
range of motion testing, the 
examiner should specifically 
identify any excursion of 
motion accompanied by pain. The 
physician should be requested 
to identify any objective 
evidence of pain and to assess 
the extent of any pain.

?	Tests of joint motion against 
varying resistance should be 
performed. The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should be 
described. To the extent 
possible the functional 
impairment due to 
incoordination, weakened 
movement and excess 
fatigability should be assessed 
in terms of additional degrees 
of limitation of motion.

?	The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups (if the 
veteran describes flare-ups), 
and, if feasible, express this 
in terms of additional degrees 
of limitation of motion on 
repeated use or during flare-
ups. If this is not feasible, 
the examiner should so state.

The VA orthopedic examiner should also 
determine whether the veteran has a 
current back disability that is related 
to the veteran's combat experience during 
service.  The claims folder, including 
the appellant's service medical records 
should be made available to the examiner 
for review before the examination.  The 
veteran contends that he developed a back 
disorder as a result of his combat 
service.  

The examiner is requested to review the 
claims folder, including the service 
medical records, some of which are marked 
in a manila envelope at the back of the 
claims folder, and others marked with 
white tabs on the right-hand side of the 
claims folder.  He or she is also 
requested to review the post service 
medical evidence, marked with yellow 
table on the right-hand side of the 
claims folder.  Finally, the examiner is 
requested to opine as to whether it is 
"at least as likely as not" that the 
veteran has a current back disability 
that is causally related to an event or 
injury in service.  As noted earlier in 
this remand, the term "at least as likely 
as not" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against causation.  If a 
determination cannot be made, the 
examiner should state in the report.

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claims in light 
of any recent amendments to the law, 
including 38 U.S.C.A. § 1154(b); the old 
and amended versions of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 
effective prior to and after August 30, 
2002; 38 C.F.R. § 4.40, 4.44, 4.45; and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

6.  If any benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should include a review of all 
pertinent laws and regulations and should 
reflect RO consideration of all pertinent 
evidence received since issuance of the 
most recent supplemental statement of the 
case in September 2002.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction the RO should issue a supplemental 
statement of the case.  The veteran and his representative 
should be provided an opportunity to respond.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

